Case: 20-1968    Document: 16     Page: 1   Filed: 12/08/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DANIEL C. VALENZUELA,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1968
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-3966, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                Decided: December 8, 2020
                 ______________________

    DANIEL C. VALENZUELA, Bulverde, TX, pro se.

     SEAN LYNDEN KING, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ERIC P. BRUSKIN, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________
Case: 20-1968    Document: 16      Page: 2    Filed: 12/08/2020




2                                       VALENZUELA   v. WILKIE



     Before DYK, TARANTO, and STOLL, Circuit Judges.
 PER CURIAM.
      Daniel C. Valenzuela appeals a decision of the United
 States Court of Appeals for Veteran Claims (“Veterans
 Court”). The Veterans Court affirmed a decision of the
 Board of Veterans’ Appeals (“Board”), denying him entitle-
 ment to service connection for carpal tunnel syndrome of
 the right wrist and finding no clear and unmistakable error
 in a 2005 Department of Veterans Affairs (VA) regional of-
 fice (RO) decision that denied him entitlement to service
 connection for carpal tunnel syndrome of the left wrist, tin-
 nitus, and a cervical spine condition. Because we lack ju-
 risdiction to review the issues Mr. Valenzuela raises in this
 appeal, we dismiss.
                          BACKGROUND
      Mr. Valenzuela served on active duty in the Marine
 Corps from May 1976 to May 1980. In 2005, Mr. Valen-
 zuela filed a claim for service connection for tinnitus, left
 carpal tunnel syndrome, and a cervical spine condition. In
 June 2005, the RO denied these claims. RO concluded that
 there was (1) no evidence of an event, injury, or symptoms
 during service; (2) a normal separation examination; and
 (3) no medical complaint for many years after his service.
 The RO noted that Mr. Valenzuela was diagnosed with
 “spondylosis, osteophytes, and disc protrusion of the cervi-
 cal spine” in March 2005, but found no evidence connecting
 this condition to his service. Mr. Valenzuela did not appeal
 the 2005 RO decision, and it became final.
     In May 2015, Mr. Valenzuela filed a motion for revision
 of the 2005 RO decision based on clear and unmistakable
 error (“CUE”). He argued that VA had failed to provide
 adequate medical examinations, to obtain service records
 to verify chemicals used during his period of service, and to
 properly consider purported evidence of a spine injury in
 service. Mr. Valenzuela also filed a new claim for right
Case: 20-1968     Document: 16      Page: 3    Filed: 12/08/2020




 VALENZUELA   v. WILKIE                                       3



 carpal tunnel syndrome. In 2016, the RO denied both Mr.
 Valenzuela’s motion to revise the 2005 RO decision on
 grounds of CUE and his new claim for service connection
 for right carpal tunnel syndrome.
      Mr. Valenzuela appealed to the Board, which in May
 2019 issued a decision finding no CUE in the 2005 RO de-
 cision and denying service connection for right carpal tun-
 nel syndrome. 1 The Board concluded that Mr. Valenzuela’s
 arguments were insufficient to support a finding of CUE.
 The Board wrote that “the failure of VA to fulfill the duty
 to assist, including obtaining a VA examination or opinion
 is not CUE,” and that “weighing the lack of evidence of cer-
 vical spine, [carpal tunnel syndrome], and tinnitus disabil-
 ities in service treatment records more heavily than other
 evidence, including the medical notes of a lumbar spine dis-
 order, is also not CUE.” The Board also affirmed the denial
 of service connection for right carpal tunnel syndrome be-
 cause there was no evidence of a diagnosis of right carpal
 tunnel syndrome.
      Mr. Valenzuela appealed to the Veterans Court, which
 affirmed the Board in March 2020. The Veterans Court
 found no error in the Board’s CUE determination and held
 that there was “no evidence in the 2005 record that would
 show a nexus between the claimed disability and service.”
 The Veterans Court also affirmed the denial of Mr. Valen-
 zuela’s new claim for right carpal tunnel syndrome, finding



     1    Before the Board, in addition to his CUE claims,
 Mr. Valenzuela “also raise[d] new claims for service con-
 nection for a cervical spine disorder, tinnitus, and left [car-
 pal tunnel syndrome].” The Board referred these new
 claims to the RO for consideration. The decision of the Vet-
 erans Court did not discuss these new claims or their refer-
 ral to the RO, and they are not properly before this court
 on appeal.
Case: 20-1968     Document: 16      Page: 4     Filed: 12/08/2020




4                                         VALENZUELA   v. WILKIE



 no error in the Board’s conclusion that Mr. Valenzuela did
 not have a current diagnosis for right carpal tunnel syn-
 drome. Mr. Valenzuela appealed to this court.
                             DISCUSSION
     We have limited jurisdiction to review decisions by the
 Veterans Court. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We “have exclusive jurisdiction to review
 and decide any challenge to the validity of any statute or
 regulation or any interpretation thereof . . . and to inter-
 pret constitutional and statutory provisions, to the extent
 presented and necessary to a decision.”              38 U.S.C.
 § 7292(c). We cannot, however, review “a challenge to a
 factual determination” or “a challenge to a law or regula-
 tion as applied to the facts of a particular case” absent a
 constitutional issue. Id. § 7292(d)(2); Saunders v. Wilkie,
 886 F.3d 1356, 1360 (Fed. Cir. 2018) (“Absent a constitu-
 tional issue . . . we lack jurisdiction to review factual deter-
 minations or the application of law to the particular facts
 of an appeal from the Veterans Court.”).
     In his informal brief, Mr. Valenzuela challenges the de-
 termination that the 2005 RO decision did not contain
 CUE. As we have explained:
     In order to revise a final VA decision on account of
     CUE, the following must be demonstrated:
     1) Either the correct facts, as they were known at
     the time, were not before the adjudicator or the
     statutory or regulatory provisions extant at the
     time were incorrectly applied,
     2) The error must be “undebatable” and the sort
     “which, had it not been made, would have mani-
     festly changed the outcome at the time it was
     made,” and
Case: 20-1968     Document: 16     Page: 5    Filed: 12/08/2020




 VALENZUELA   v. WILKIE                                     5



     3) A determination that there was CUE must be
     based on the record and the law that existed at the
     time of the prior adjudication in question.
 Morris v. Shinseki, 678 F.3d 1346, 1351 (Fed. Cir. 2012)
 (citing Willsey v. Peake, 535 F.3d 1368, 1371 (Fed. Cir.
 2008)). Mr. Valenzuela appears to argue that the 2005 RO
 decision involved a violation of the duty to assist, but this
 argument is unavailing, as “a breach of the duty to assist
 cannot constitute CUE.” Cook v. Principi, 318 F.3d 1334,
 1346 (Fed. Cir. 2002); see also Robinson v. Shinseki, 557
 F.3d 1355, 1360 (Fed. Cir. 2009).
     Mr. Valenzuela asserts that the Veterans Court’s deci-
 sion in other respects involved the validity or interpreta-
 tion of a statute or regulation and that the Veterans Court
 decided constitutional questions. The substance of his ar-
 gument, however, appears to dispute only the factual de-
 terminations in the 2005 RO decision, without actually
 raising a statutory or constitutional issue. Similarly, Mr.
 Valenzuela asserts no legal issue concerning the rejection
 of his 2015 claim for right carpal tunnel syndrome. We
 therefore lack jurisdiction over this appeal. See 38 U.S.C.
 § 7292(d)(2).
                          DISMISSED
                              COSTS
     No costs.